[ikanoslogo.gif]

November 17, 2014


Omid Tahernia, President & CEO
c/o Ikanos Communications, Inc.
47669 Fremont Boulevard
Fremont, California 94538


Dear Omid:


Pursuant to a decision by the Compensation Committee of the Board of Directors,
we have agreed to the following modification to your offer letter dated May 30,
2012, as amended on September 5, 2013 (collectively, the “Offer Letter”), as
follows:


The definition of “Change of Control” has been amended and replaced in its
entirety by the following:


“‘Change of Control’ means the occurrence of any of the following events: (i)
any ‘person’ (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act; other than one or more funds, individually or collectively, associated with
Tallwood Venture Capital) becomes the ‘beneficial owner’ (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; (ii) the consummation of
the sale or disposition by the Company of all or substantially all of the
Company’s assets; (iii) a change in the composition of the Board occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors (‘Incumbent Directors’ means directors who
either (A) are Directors as of the effective date of the Plan, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company)); or (iv) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or
consolidation.”


No other provision in your Offer Letter, other than as specifically set forth
herein, shall be deemed to have been changed. For the avoidance of doubt, the
foregoing modification to your Offer Letter shall apply for purposes of your
Stock Option Agreement dated June 11, 2012, which references your Offer Letter
for the definition of “Change of Control” as used therein. If the above
modifications to your Offer Letter are acceptable to you, please signed where
indicated below.


Very sincerely yours,


Ikanos Communications, Inc.


/s/ George Pavlov
George Pavlov
Chairman, Compensation Committee of the Board of Directors


AGREED AND ACCEPTED:


/s/ Omid Tahernia        
Omid Tahernia

[ikanosaddress.gif][ikanoswebaddress.gif]